Exhibit 10.2
 
Dated                                15 June                                2011
 


 


 


 
Signature Industries Limited (1)
 
McMurdo Limited (2)
 
Digital Angel Corporation (3)
 


 


 


 
 
Agreement Amending the Business Purchase Agreement
relating to the Sarbe Business and Assets



 
 
 
 
 
 
 
[kimbells.jpg]
Power House, Harrison Close, Knowlhill
Milton Keynes  MK5 8PA


Tel : (01908) 668555
Fax: (01908) 685085
www.kimbells.com


Ref: ADS79-58
 
 

--------------------------------------------------------------------------------

 


DATE                                     15
JUNE                                2011
 
PARTIES
 
(1)
Signature Industries Limited, a company incorporated under the laws of England
(registered number 2800561) whose registered office is at Tom Cribb Road,
Thamesmead, London SE28 0BH (the Seller);

 
(2)
McMurdo Limited, a company incorporated under the laws of England (registered
number 6952856 whose registered office is at Silver Point, Airport Service Road,
Portsmouth PO3 5PB (the Buyer); and

 
(3)
Digital Angel Corporation, a company incorporated under the laws of the state of
Delaware, whose registered office is 490 Villaume Avenue, South St, Paul MN
55075 -2433 USA (the Guarantor).

 
AGREED TERMS
 
1
Definitions and Interpretation

 
1.1
In this Agreement, unless the context otherwise requires, the following words
will have the following meanings:

 
Business Purchase Agreement: the agreement dated 31 May 2011 between the Seller,
the Buyer and the Guarantor relating to the business and assets of the Sarbe
business division of the Seller
 
1.2
In this Agreement, unless the context requires otherwise:

 
 
1.2.1
save as otherwise provided in the Agreement, words and expressions used in this
Agreement that are defined in the provisions of the Companies Act 2006 or the
Insolvency Act 1986 in force at the date of this Agreement shall be read as
having those meanings;

 
 
1.2.2
references to a Clause or Schedule are to a clause of or a schedule to this
Agreement; references to this Agreement include its schedules; and references in
a Schedule to a paragraph are to a paragraph of that Schedule;

 
 
1.2.3
references to this Agreement or any other document are to this Agreement or that
document as amended from time to time;

 
 
1.2.4
the singular includes the plural and vice versa; references to any gender
include every gender, and references to persons include corporations,
partnerships and other unincorporated associations or bodies of persons;

 
 
1.2.5
all headings and subheadings are for convenience, have no legal effect and
should be ignored in the interpretation of this Agreement;

 
 
1

--------------------------------------------------------------------------------

 
 
 
1.2.6
the words other, otherwise, including and in particular or any similar
expression do not limit the generality of any preceding words;

 
 
1.2.7
any obligation not to do anything is deemed to include an obligation not to
suffer, permit or cause that thing to be done if it is within the power of the
relevant person to prevent that thing being done;

 
 
1.2.8
agreements includes any agreement, arrangement, contract, commitment, scheme or
understanding (whether or not made in writing) whether legally binding  or not
and references to being party to an agreement will be construed accordingly; and

 
 
1.2.9
any reference to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official, person or
any other legal concept shall, in respect of any other jurisdiction, be treated
as including that which in its nature and effect most nearly approximates in
that jurisdiction to the English legal term.

 
2
Agreement to Amend

 
The parties to this Agreement agree that the amendments marked up on the copy of
the Business Purchase Agreement set out in Schedule 1 to this Agreement shall be
made to the Business Purchase Agreement, with effect from the execution of this
Agreement.
 
3
Announcements and Publicity

 
No announcement or circular or other publicity in connection with the subject
matter of this Agreement will be made by or on behalf of the Seller and the
Buyer without the approval of the other as to its content, form and manner of
publication (such approval not to be unreasonably withheld or delayed) save that
any announcement, circular or other publicity required to be made or issued by
the Seller or the Buyer pursuant to any legal or regulatory authority may be
made or issued by the Seller or the Buyer without such approval.  The parties
will consult together upon the form of any such announcement, circular or other
publicity.
 
4
Notices

 
4.1
Any notice or other communication required to be given under this Agreement or
in connection with the matters contemplated by it shall, except where otherwise
specifically provided, be in writing in the English language and shall be
addressed as provided in clause 4.2 and may be:

 
 
4.1.1
personally delivered, in which case it shall be deemed to have been given upon
delivery at the relevant address; or

 
 
4.1.2
if within the United Kingdom, sent by first class pre-paid post, in which case
it shall be deemed to have been given 2 Business Days after the date of posting;
or

 
 
2

--------------------------------------------------------------------------------

 
 
 
4.1.3
if from or to any place outside the United Kingdom, sent by pre-paid priority
airmail, in which case it shall be deemed to have been given 7 Business Days
after the date of posting; or

 
 
4.1.4
sent by fax, in which case it shall be deemed to have been given when
despatched, subject to confirmation of uninterrupted transmission by a
transmission report provided that any notice despatched by fax after 5 pm (at
the place where such fax is to be received) on any day shall be deemed to have
been received at 8am on the next Business Day.

 
4.2
The addresses and other details of the parties referred to in clause 4.1 are,
subject to clause 4.3:

 
 
4.2.1
Name: Signature Industries Limited

 
For the attention of: Mike Cook
 
Address: Tom Cribb Road, Thamesmead, London SE28 0BH England
 
Fax number: +44 (0)208 317 8722
 
with a copy to Faye Pepper at Kimbells LLP (reference ADS79-58), Fax number
01908 685085
 
 
4.2.2
Name: McMurdo Limited

 
For the attention of: Jeremy Harrison
 
Address: Silver Point, Airport Service Road, Portsmouth PO3 5PB
 
Fax number: +44 (0)2392 623 998
 
with a copy to Christophe François at Orolia S.A 291 rue Albert Caquot, 06560
Sophia-Antipolis, France, Fax number +33 (0)4 92 38 09 75
 
 
4.2.3
Name: Digital Angel Corporation

 
For the attention of: Joe Grillo
 
Address: 490 Villaume Avenue, South St, Paul MN 55075 -2433 USA
 
Fax number: +00 (1) 425 963 0958
 
with a copy to Faye Pepper at Kimbells LLP (reference ADS79-58), Fax number
01908 685085
 
4.3
Any party to this Agreement may notify the other parties of any change to its
address or other details specified in clause 4.2, provided that such
notification shall be effective only on the date specified in such notice or
five Business Days after the notice is given, whichever is later.

 
 
3

--------------------------------------------------------------------------------

 
 
5
Successors, Assigns and Third Parties

 
5.1
This Agreement will be binding upon and ensure for the benefit of each party’s
successors.

 
5.2
The parties agree that (save where may be expressly stated otherwise in this
Agreement) for the purposes of the Contracts (Rights of Third Parties) Act 1999
they do not intend any person other than a party to this Agreement to be able to
enforce any term of this Agreement.

 
6
Variation

 
No variation or amendments of this Agreement will be valid unless made in
writing and signed by or on behalf of each of the parties.
 
7
Waiver

 
7.1
Any waiver of any provision of this Agreement must be in writing and signed by
or on behalf of each of the parties.  No failure or delay by any party in
exercising any right, power or privilege under this Agreement will operate as a
waiver thereof nor will any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 
7.2
Any waiver by any party of a breach of any provision of this Agreement will not
be a waiver of any subsequent breach of the same or any other provision.

 
7.3
All the parties' respective rights and remedies under this Agreement or by law
are cumulative so a reference to or the exercise of one remedy does not affect
any of the others and any failure to exercise or delay in exercising any rights
or remedies, will not operate as a waiver or prevent any further exercise of
them.

 
8
Costs

 
The parties will pay their own costs and expenses in relation to the
negotiation, preparation, execution and implementation of this Agreement.
 
9
Severance

 
If any provision of this Agreement will be found by any court or administrative
body of competent jurisdiction to be invalid or unenforceable such invalidity or
unenforceability will not affect the other provisions of this Agreement which
will remain in full force and effect.
 
10
Entire Agreement

 
10.1
This Agreement and the Transaction Agreements (as defined in the Business
Purchase Agreement) entered, or to be entered into, pursuant to the terms of
this Agreement or entered into between the Seller and the Buyer in writing and
expressly referring to this Agreement:

 
 
4

--------------------------------------------------------------------------------

 
 
 
10.1.1
together constitute the entire agreement and understanding between the parties
with respect to the subject matter of this Agreement; and

 
 
10.1.2
(in relation to such subject matter) supersede all prior discussions,
understandings and agreements between the parties and their agents (or any of
them) and all prior representations and expressions of opinion by any party (or
its agent) to any other party (or its agent) including any heads of terms and
confidentiality agreements entered into by any of the parties in connection with
the purpose of this Agreement.

 
10.2
Each of the parties acknowledges that it is not relying on any statements,
warranties or representations given or made by any of them in relation to the
subject matter of this Agreement.

 
11
Counterparts

 
This Agreement may be entered into in any number of counterparts, each of which
when executed and delivered will be an original, but all the counterparts will
together constitute one and the same agreement.
 
12
Miscellaneous

 
12.1
No failure to exercise nor any delay in exercising any right, power, privilege
or remedy under this Agreement shall in any way impair or affect the exercise
thereof or operate as a waiver thereof in whole or in part. No single or partial
exercise of any right, power, privilege or remedy under this Agreement shall
prevent any further or other exercise thereof or the exercise of any other
right, power, privilege or remedy.

 
12.2
If any provision of this Agreement shall be held to be illegal, void, invalid or
unenforceable under the laws of any jurisdiction, the legality, validity and
enforceability of the remainder of this Agreement in that jurisdiction shall not
be affected, and the legality, validity and enforceability of the whole of this
Agreement in any other jurisdiction shall not be affected.

 
12.3
If any dispute arises in connection with this Agreement the parties will first
attempt to settle it by mediation in accordance with the Centre for Effective
Dispute Resolution (CEDER) Model Mediation Procedure. Unless otherwise agreed by
the parties the mediator will be nominated by CEDR. For the avoidance of doubt,
this will not preclude a party to issue proceedings in accordance with clause
13, such proceedings being, when appropriate, stayed pending determination of
the mediator under this clause 12.3.

 
13
Applicable Law and Jurisdiction and Remedy and Agents for Services

 
13.1
English law governs this Agreement.  Each party irrevocably agrees to submit to
the exclusive jurisdiction of the courts of England over any claim or matter
arising out of or in connection with this Agreement and waives any objection to
proceedings in such courts on the grounds of venue or on the grounds that the
proceedings have been brought in an inconvenient forum.

 
 
5

--------------------------------------------------------------------------------

 
 
13.2
The only remedy available to a party for breach of any of the provisions of this
Agreement is for breach of contract under the terms of this Agreement.

 
14
Post-Completion Effect

 
This Agreement will remain in full force and effect after and notwithstanding
completion in respect of all obligations, agreements, covenants, undertakings or
conditions contained in or implied by this Agreement which have not been done,
observed or performed at or prior to completion and all warranties and
indemnities contained in this Agreement including the Warranties (as defined in
the Business Purchase Agreement) will continue in full force and effect after
and notwithstanding completion and the parties may take action for any breach of
non-fulfilment of any of them after completion.
 
In witness whereof this Agreement has been executed as a Deed on the date stated
at the beginning of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
Amendments to the Business Purchase Agreement
 
 
7

--------------------------------------------------------------------------------

 
 
Executed as a Deed by Signature Industries Limited acting by a director in the
presence of:
 
Witness Signature
 
 
Witness Name
 
 
Address
 
 
 
 
 
 
 
MIKE COOK                                                            
 Director
 
 
Executed as a Deed by McMurdo Limited acting by a director in the presence of:
 
Witness Signature
 
 
Witness Name
 
 
Address
 
 
 
 
 
 
 
CHRISTOPHE FRANCOIS                                                            
 Director
 
 
Executed as a Deed by Digital Angel Corporation a company incorporated in
Minnesota, by Joseph Grillo, being a person who, in accordance with the laws of
Minnesota, is acting under the authority of the company:
 
JOSEPH GRILLO                                                            
 Authorised Signatory
 
 



 


 
 
8